—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 13, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, and giving due deference to the jury’s findings on credibility, under the standards set forth in People v Bleakley (69 NY2d 490, 494-495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of that evidence. The fillers in the lineup were not sufficiently dissimilar from defendant as to create a substantial likelihood that defendant would be singled out (see, People v Blackwell, 186 AD2d 45, lv denied 81 NY2d 760; People v Simmons, 170 AD2d 15, 19, lv denied 78 NY2d 1130). When a juror inadvertently viewed defendant, handcuffed, in the custody of correction officials, the court took appropriate action. The mere fact of such a viewing does not, per se, require a mistrial (People v Fortunato, 161 AD2d 455, lv denied 76 NY2d 892).
We have examined defendant’s remaining contentions, including those raised in the pro se brief. Several are unpreserved and all are meritless. Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.